



Exhibit 10.58


FIRST AMENDMENT TO THE
BAKER HUGHES COMPANY EXECUTIVE SEVERANCE PROGRAM

THIS AMENDMENT by Baker Hughes Company (the “Company”),
W I T N E S S E T H:
WHEREAS, the Company previously adopted the Baker Hughes Company Executive
Severance Program, previously named the Baker Hughes, a GE company Executive
Severance Program (the “Plan”);
WHEREAS, the name of Baker Hughes, a GE company has changed to Baker Hughes
Company;
WHEREAS, General Electric Company has reduced its ownership interest in the
Company to less than 50 percent of the outstanding equity securities of the
Company;
WHEREAS, the Company reserved the right in Section 12 to amend the Plan; and
WHEREAS, the Company has determined to amend the Plan;
NOW, THEREFORE, effective January 1, 2020, the Plan is hereby amended as
follows:
(1)    The definition of “Plan” in Section 2.1 of the Plan is amended to provide
as follows:
“Plan” means the Baker Hughes Company Executive Severance Program, as amended
from time to time.


(2)    The definition of “Affiliate” in Section 2.1 of the Plan is amended to
provide as follows:
“Affiliate” means any entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on the
31st day of January, 2020.
BAKER HUGHES COMPANY

/s/ Manjit Gill
By: Manjit Gill
Title: Vice President, Total Rewards


